Gaynor, J. (concurring):
The trouble with the so-called defence is that it is á mere jumble of words, instead of a precise allegation of facts not embraced in the *347issue raised by the denials of the answer, and which, taking the complaint to be true, would nevertheless defeat the action, which is the test of the sufficiency of matter pleaded as a defence. If it does not bear this test it is not a defense but mere verbiage. Whether the consideration alleged in the complaint for the agreement therein alleged is “ adequate ” is a question of law, or, this being a suit in equity, may be of equitable consideration in connection with other matters on the question of the specific performance prayed for by the plaintiff. The deceased had the right to make the agreement for any consideration, however small. The failure to allege the false representations and practices makes the allegation on that head worthless. The same is true of the general allegation that the deceased executed the agreement under the influence of pain and anguish induced by “ various threatening and unlawful actions and misrepresentations of the plaintiff”. “ Various” will not do; they must be particularly alleged. There is no prayer that the contract be declared void, although if it stand it must be carried out. It is therefore quite impossible to understand what object the learned pleader had in his head.
Interlocutory judgment affirmed, with costs.